Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is an examiner’s statement of reasons for allowance: The present invention is directed to a method for transmitting data e.g. sound signal and energy, from a lateral ear canal assembly i.e. earlens light driven hearing aid, to medial ear canal assemblies of a user. The independent claims 1 and 4 identifies a uniquely distinct feature of “…receiving the generated magnetic field at the medial ear canal assembly and generating a received signal representative of the modulated signal, the medialear canal assembly being positioned in the ear canal of the user and on a tympanic membrane of the user and medially of the lateral ear canal assembly; and using the drive signal to drive a microactuator positioned on the medial ear canal assembly, wherein the microactuator comprises a balanced armature transducer connected to the tympanic membrane of  the user through an umbo lens, and wherein the microactuator is driven to vibrate the tympanic membrane generating user perceptible sound.” 

Bolyston relates to a cochlear implant system which includes a transcanal cochlear implant which includes a receiving coil placed in the middle ear, though cochlear nerves are ultimately electrically stimulated with a surgically implanted array. (See e.g., abstract, paragraphs 0017-18 and FIGS. 1, 2.) Hence, the Boylson cochlear implant system does not meet the claimed limitation of “the medial ear canal assembly being positioned in the ear canal of the user and on a tympanic membrane of the user and medially of the lateral ear canal assembly.” Further, Bolyston lacks any teaching or suggestion of the claimed limitations of “the microactuator comprises a balanced armature transducer connected to the tympanic membrane of the user through an umbo lens, and wherein the microactuator is driven to vibrate the tympanic membrane, generating user perceptible sound.” Bolyston does not mention any balanced armature transducer / microactuator, let alone one which is driven to vibrate the tympanic membrane.
Schulman likewise relates to a cochlear implant system (see e.g., abstract), where there is an electrode array implanted at the cochlea past the tympanic membrane so as to electrically stimulate the cochlear nerves, and does not cure the deficiencies of Boylston. Schulman does not include any description of a “medial ear canal assembly” positioned in the ear canal of the user, on their tympanic membrane, and medially of the lateral ear canal assembly, nor of any balanced armature transducer. See at least applicant’s arguments submitted on June 15, 2022 on page 6. 
	Puria, while relating to an in-canal hearing system including lateral and medial
transducer assemblies, does not teach or reasonably suggest any balanced armature transducer. Further, Puria describes a fundamentally different approach to generating mechanical vibration of the tympanic membrane, wherein a coil generates an oscillating magnetic field that exerts a push-pull force on a magnet that is in contact with the eardrum, thereby generating a motive force. (See Puria at pages 2, 4.) Hence, Puria does not cure the deficiencies of Bolyston and Schulman. The prior arts fails to anticipate or render the independent claims obvious. 


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNITA JOSHI whose telephone number is (571)270-7227. The examiner can normally be reached 8-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 5712727503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUNITA JOSHI/Primary Examiner, Art Unit 2651